Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
Claims 1-17 are pending.  Claims 1-6 are withdrawn.  Claims 7-16 are presented for this examination.   Claim 17 is newly added.   Claims 7 and 13 are amended. 
Newly submitted claim 17 is directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: Original presented claim 7 is directed to a computer implemented method while new claim 17 is directed to a non-transitory computer readable storage medium storing instruction.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 17 is withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Status of Previous Rejections
112 2nd paragraph rejection of claim 13 is withdrawn in view of amendment of claim 7.
103 rejections of Ahmed in view of GB’198 are withdrawn in view of amendment of claim 7.
Four new grounds of art rejections are made as follows.
Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show subject matter as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Instant Figure 9 is not readable at all.  Applicant is required to submit a readable version of Figure 9.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 7-16 are rejected under 35 U.S.C. 101 because 
the claimed invention is directed to a judicial exception (i.e. a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
This judicial exception is not integrated into a practical application because a computer implemented method is an abstract idea. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because of the following reasons:
First, instant claim 7 is directed to a method comprising a step of providing to at least one processor, at least one input parameter related to beam rolling and a step of outputting by the at least one processor, at least one rolling parameter related to beam rolling to achieve target metallurgical properties.   Since the steps of inputting to a processor and outputting by a processor are all mental steps,  claimed steps of providing to at least one processor, at least one input parameter related to beam rolling and a step of outputting by the at least one processor, at least one rolling parameter related to beam rolling are merely mental steps which amounts to data gathering and data manipulating and therefore is directed to an abstract idea.
Second, it should be noted instant claim 7  “instructing beam rolling” does not add something significant more to the mental steps of inputting and outputting.   According to dictionary, the word “instruct” means to teach or train, to provide with authoritative information or advice, to give an order or command to.  Hence, it is still considered nothing more than applying abstract idea by the at least one processor.
Third, even if claim 7 recites “beam rolling, it is not a positively recited step because term “beam rolling” is merely used to recite the nature or intended use of required at least one input parameter and at least one rolling parameter.   See MPEP 2111.02 II  However, since required at least one input parameter and at least one rolling parameter are abstract ideas, claimed input and rolling parameters related to beam rolling are nothing more than abstract data. 
The same applied to instant claims 8-16 because there are no physical positively recited steps other than data collecting and data modeling.
Hence,  instant claims 7-16 are rejected under 101.
In view of 101 issue rendered above, instant claim 7 is interpreted as nothing more than a computer implemented method comprising providing at least one input parameter in relation to beam rolling; outputting at least one rolling parameter for beam rolling to achieve target metallurgical properties as disclosed in paragraph [0010] of instant PGPUB application.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 7-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Instant claim 7 newly added step of “instructing by the at least one processor beam rolling using the outputted at least one rolling parameter” is new matter because nowhere in the instant specification discloses a step of “instructing, by the at least one processor, beam rolling using the outputted at least one rolling parameter.  It should be noted term “beam rolling” is only disclosed in instant application PGPUB paragraph [0010]).
A screen capture of paragraph [0010] is provided as follows:

    PNG
    media_image1.png
    132
    497
    media_image1.png
    Greyscale
 
	As can be seen from captured paragraph above, beam rolling is merely recited to disclose nothing more than the nature or intended use of the at least one input parameter and at least one rolling parameters in the computer implemented method.  In other words, nothing in the specification discloses a step of instructing, by the at least one processor, beam rolling using the outputted at least one rolling parameter.
	Second, claim 7 required “at least one processor” is neither supported by original specification nor original claims.  Applicant is required to disclose where the support of “at least one processor” is in the original disclosure.
As a result of rejected independent claim 7, all dependent claims are also rejected under the same statue.
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 7-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
  Instant claim 7 has been amended by incorporating input to at least one processor and outputting by the at least one processor and instructing by the at least one processor.  Hence, instant amended “at least one processor” is unclear as to whether it refers to computer processor or computer data storage or something else since nowhere in the specification discloses definition of “at least one processor”. 
Instant claim 8 recites list of input parameter which has roll stand twice.  Hence, the difference between two same “roll stand” is unclear. It is further unclear the definition of roll stand, relation stand, roll force stand, deformation temperature stand, flange stand because they are all related with stand but what is the difference between each recited stand?   For examination purpose, if prior art discloses rolling parameter, it reads on instant claimed at least one input parameters as recited in claim 8.
As a result of rejected independent claim 7, all dependent claims are also rejected under the same statue.
Claim Interpretation
	Instant claim 7 is interpreted as a computer modeling method applicable to beam rolling rather than an actual beam rolling process.  Hence, if prior art discloses instant claimed input and output parameter using in the model for slab rolling;  and prior art discloses similar model comprising reheating module, rolling module and cooling module which agrees with instant claimed beam rolling process comprising reheating, rolling and cooling as disclosed in Figure 3 of instant application, then office takes the positions that prior art’s computer model is fully applicable to modeling the beam rolling process.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 7-12 and 15-16 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by He (NPL document “Thermo-mechanical modeling and simulation of microstructure evolution in multi-pass H-shape rolling” published in November 2013).
As for claim 7, He discloses modeling and simulation to study the effect of rolling parameters (i.e. claimed at least on input parameter) on the microstructure evolution of H-shape rolling (i.e. beam rolling) (Abstract and Figures 8-10) using finite element solver ABAQUS (i.e. claimed at least one processor).    The fact microstructure evolution includes austenite grain size reads on instant claimed outputted at least one rolling parameter related to beam rolling to achieve target metallurgical properties.
Hence, He anticipated instant claim.
As for claim 8, He discloses in Table 3 different rolling parameters.
As for claims 9-10, the effect of rolling parameters on the average austenite gran size is disclosed in Table 7.  Hence, average austenite grain size reads instant claim 9 required at least one rolling parameters includes a grain size as required by instant claim 10.
As for claim 11, wherein clause “calculation of a stand” is mental step.
As for claim 12, He uses a beam blank size of 240-375 mm2 cross section and 5000 mm in length to make a beam of H200x200x81/2. (Page 6 1st paragraph).
As for claims 15-16,  instant claimed wherein clause are all mental steps in view of 101 rejection above.
Claim(s) 7-16 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Ma (NPL document “Finite Element Simulation System for Hot Rolled H-beam in Finish Rolling process” published in 2011).
As for claim 7, Ma discloses a finite element simulation system for H-beam in finish rolling process by inputting rolling speed and other parameters into the system through the dialogue box for each pass of H beam rolling process.   Material properties, temperature field are outputted to optimize rolling process and develop new H-beam types.
Hence, Ma anticipated instant claim 7 method.
As for claims 8-16, instant claims are rejected for the same reason set forth for rejection of  independent claim 7 in view of 101 rejection above. 

Claim(s) 7-16 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Li (NPL document “Development of the Simulation System of Multi-model H-beam Rolling” published in 2015).
As for claim 7, Li discloses inputting rolling process parameter to conduct a simulation analysis of H-beam rolling.  Hence, Li anticipated instant claim.
As for claims 8-16, instant claims are rejected for the same reason set forth for rejection of  independent claim 7 in view of 101 rejection above. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 7-12 and 15 are rejected under 35 U.S.C. 103(a) as being unpatentable over Ahmed (NPL document “Thermo-mechanical modeling of thin slab direct rolling of Nb steels”) in view of Rolling_Wikipedia (published in 12/17/2019). 
As for claim 7, Ahmed discloses a thermo-mechanical modeling of thin slab direct rolling of Nb steels to improve mechanical and metallurgical properties of the hot rolled steel strip by providing input data (Figure 1 (input Data box)) which is related with slab rolling and outputting (Figure 1 (Output Data box)) to predict and optimize final product properties. (Title) Ahmed’s integrated software model which uses data storage (i,e. claimed data storage device) for inputs and outputs and all calculation based on rolling process parameters (Abstract line 2-3) meets instant claimed method.
Ahmed differs from instant claim such that it does not disclose the input and output data in the model is in relation to beam rolling.
Rolling_wikipedia discloses rolling is a metal forming process in which metal stock is passed through one or more pairs of rolls to reduce the thickness and to make the thickness uniform.  It should further be noted slab rolling and beam rolling are both forms of rolling. If slab rolling is performed, the metal stock is rolled to a shape of a slab.  If beam rolling is performed, the metal stock is rolled to a beam. The fact rolls stands are used to quickly process metal, typically steel into products such as structural steel such as I-beams  (paragraph 1) suggests rolls stands are used in beam rolling to make final products such as I-beams.
In addition, Ahmad’s model is divided into reheating module, rolling module and cooling module.    Furthermore, Ahmad’s rolling module uses all the same input parameter to study the effect of rolling parameters on the final ferrite grain size.   Applicant applies all the rolling stand parameters to study the effect of such rolling stand parameters on the grain size of final product.  Because Ahmad is studying the similar rolling parameters on the grain size of the final steel product as applicant studies,  Ahmad’s model is fully applicable to modeling beam rolling according to claim interpretation above.
Hence, it would have been obvious to one skill in the art, at the time the invention is made to try to apply Ahmad’s input and output data in the slab rolling model as input and output data in the beam rolling model when structural steel such as I-beam is desired as the final products with expected success.  See MPEP 2145 X B Obvious To Try 
An "obvious to try" rationale may support a conclusion that a claim would have been obvious where one skilled in the art is choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success. " [A] person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103." KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 421, 82 USPQ2d 1385, 1397 (2007).
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale

As for claim 8, Figure 1 discloses Input Data includes rolling diameter/stand, roll force/stand, deformation temperature stand, number of stands and roll material/stand as required by instant claim 8.
As for claim 9-10, Figure 1 discloses Output Data includes recommended reheating temperature, fraction softening/stand, grains size/stand, final austenite grain size, ferrite grain size as required by instant claim 10.  Hence, instant claim 9 required a set of rolling parameters is met.
As for claim 11, the fact Ahmed disclose the redundant strain is affected by the change in the entry and exit thickness for the need mill stand (Page 1348 Col 1 paragraph 1) suggests instant wherein clause.
As for claim 12,  Ahmed’s slab is 52 mm thick low carbon Nb-micro alloyed steel. (Page 1349 Col 2 paragraph 2 lines 5-6)  It would have been obvious to use Ahmed’slab in the shaping of a beam blank as disclosed by GB’198 when beam blank is desired.
As for claim 15, Figure 1 illustrates at least one input data is input into the developed model and at least one Output Data is output from the model. 
Ahmed’s model takes into consideration the transition zone between static and meta dynamic recrystallization (Page 1347, Col 1 lines 10-14) which leads to a fine austenite grain. (Page 1348 Col 1 paragraph 1 the last three lines)
Claim 13 is rejected under 35 U.S.C. 103(a) as being unpatentable over He.
As for claim 13, He’s beam blank size of 240-375 mm2 cross section and 5000 mm in length.  It is noted He does not expressly disclose instant claimed beam blank size.   However, instant claim 7 is directed to a computer modeling method which is an abstract idea.  
It would have been obvious to use a stock material as claimed blank size to model the beam rolling of He.   That is, office takes the position that claimed beam blank size is a mater of design choice for modeling the beam rolling absent criticality of claimed beam blank size.
Claim 14 is rejected under 35 U.S.C. 103(a) as being unpatentable over Ahmed in view of Rolling_wikipedia and admitted prior art.
As for claim 14, Ahmed discloses thickness of 52 mm of a slab. (Page 1349 Col 2 paragraph 2 lines 5-6)  But Ahmed does not expressly disclose instant claimed thickness range.
Applicant’s admitted prior art (instant application PGPUB paragraph [0003] line 5) discloses instant claimed thickness range is well known in the art.
Hence, it would have been obvious to one skill in the art, at the time the invention is  made to use well known beam thickness range as disclosed by admitted prior art, in the process of Ahmed in view of Rolling_wikipedia with expected success.
Claim 16 is rejected under 35 U.S.C. 103(a) as being unpatentable over Ahmed in view of Rolling_wikipedia and evidenced by Schindler (NPL document “Influence of Calculation Method on Value of Activation Energy in Hot Forming”).
As for claim 16, Ahmed’s rolling step calculates activation energy for deformation. (Figure 1 “Calculate” Box second line from the bottom of the box)
In addition, Schindler evidences that an activation energy of deformation depends on chemical compositions is well known. (Page 149 Col 2 paragraph 1 lines 1-3)
Claim 14 is rejected under 35 U.S.C. 103(a) as being unpatentable over He in view of admitted prior art.
As for claim 14, He does not expressly disclose instant claimed thickness range.
Applicant’s admitted prior art (instant application PGPUB paragraph [0003] line 5) discloses instant claimed thickness range is well known in the art.
Hence, it would have been obvious to one skill in the art, at the time the invention is  made to use well known beam thickness range as disclosed by admitted prior art, in the process of Ahmed in view of Rolling_wikipedia with expected success.

Response to Argument
Applicant’s argument filed on 07/05/2022 is considered but is not persuasive for the following reasons:
In response to argument that GB'198 suggests that Ahmed’s slab rolling model can be used for rolling a beam blank, is conclusory and is completely unsupported by any rational, argument is moot since GB’198 is withdrawn.
In response to argument that one of ordinary skill in the art would readily understand that rolling a flat slab and rolling a shaped beam blank are completely different processes, using different machinery, different technologies and different parameters to produce completely different products having different physical, mechanical and metallurgical properties, argument does not commensurate to the scope of claimed invention which is directed to a computer modeling method applicable to beam rolling, not a physical beam rolling process.   Second, instant claim 7 is rejected under 101 which is directed to an abstract idea.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jenny Wu whose telephone number is (571)270-5515. The examiner can normally be reached on 9am-5:30pm Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on (571)272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JENNY R WU/Primary Examiner, Art Unit 1733